Citation Nr: 9915802	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under the criteria of 38 C.F.R. § 3.324 
(1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from January 1973 to 
January 1977. 

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 1997 the Board remanded 
the case to the RO for further evidentiary development of the 
issue of entitlement to service connection for a low back 
disability.  The RO was also asked to have the veteran 
clarify whether he intended to continue the appeal of the 
determination regarding entitlement to a 10 percent 
disability evaluation provided under 38 C.F.R. § 3.324.  The 
requested actions were completed and the case has recently 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  Service connection has been granted for hemorrhoids, a 
laceration scar of the right eyebrow and a laceration scar of 
the left outer eye, each evaluated as noncompensable. 

3.  The service-connected disabilities are not shown to 
clearly interfere with normal employability. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under 38 C.F.R. § 3.324 have not been met.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a low back disability.

Factual Background

The veteran's service medical records show that in April 1974 
he was seen on one occasion with the complaint of low back 
pain due to twisting and that the examination was reported as 
being within normal limits.  A medical examination completed 
in September 1976 showed that a normal spine was reported and 
no history of recurrent back pain was mentioned.  Later in 
September 1976 the veteran was seen with the complaint of 
ankle pain for one day due to trauma when he reportedly had 
slipped and fallen approximately 12 feet.  On a medical 
examination in January 1977 a normal spine was reported and 
no pertinent entry was recorded in the summary of defects and 
diagnoses.

Medical records received from Touro Infirmary show that the 
veteran was admitted in October 1978 as an employee of 
Oceanic Contractors with the provisional diagnosis of "acute 
low back".  It was reported that he had low back pain after 
a job related injury in August 1978 when a "load fell on 
back" and that he failed to respond to conservative 
treatment.  After the accident he was unable to use his legs 
for about three days and presently had a sharp stabbing pain 
in his lower back.  The past medical history was unremarkable 
for any other back injury.  A lumbar hemilaminectomy, L5 
though S2 with removal of a herniated disc at L5-S1, was 
completed.  

A lumbar myelogram revealed a transitional lumbosacral 
segment that was fused with or almost fused to the sacrum and 
the radiology conclusion was of findings compatible with a 
protruding intervertebral disc at the interspace between the 
lowest lumbar segment and the transitional segment.  Another 
radiology study of the lumbosacral spine was reported as 
showing the osseous elements were not unusual.  There was 
nothing to suggest fracture, destructive lesion or arthritic 
process.  A diagnosis of spondylolisthesis or spondylolysis 
could not be made.  The heights of the upper disc spaces were 
described as within the limits of normal variation.  The 
conclusion was that aside from the previously described 
developmental variation and evidence of disc disease at its 
upper aspect, the region was negative radiographically. 

Medical records received from R. Nichols, M.D., report that 
the veteran had undergone an L5-S1 disc excision in January 
1988 and that in 1991 when he had further lower back 
discomfort it was noted he had had three previous back 
surgeries.

The medical treatment records received from C. Creer, M.D., 
show that when the veteran was seen in late 1992 for low 
back, neck, left hip and right arm complaints, he related 
that he first began having problems in the late summer of 
1978 while working in Saudi Arabia with an oil company.  At 
that time, when holding a 300 pound weight, he had to let go 
when other associates with him had to let go.  When he 
released the weight, his legs were numb and very weak, and he 
could not move his toes.  The veteran recalled that when seen 
at Touro Infirmary a physician told him that he "had a 
mess" in his low back.  The history of subsequent medical 
treatment was recorded and the medical records show several 
evaluations for cervical and lumbar spine complaints though 
early 1995.  

VA medical treatment records which mention low back 
complaints date from the mid 1990's.

On a VA examination in 1995 the veteran recalled twisting his 
back in 1974, being given medication, and returning to the 
same work.  He recalled a fall of some 12 feet in 1975 and 
thought his back was hurt as well as his ankle and hip area.  
He recalled a 1978 injury in the work place and was told 
there was an old injury that had finally given way.  He 
related a history of subsequent back injury and surgery.  The 
examiner's diagnostic impressions made pending X-rays was 
history of back strains in service, subsequent injuries to 
discs requiring surgeries, and residual mild left neuritis, 
probably the L4 root.  It was noted that evidence of 
traumatic degenerative disc disease was to be expected.  
According to the veteran's history, a minor portion of it 
could be traced back to service connected back strains.  The 
radiology study was interpreted as showing narrowing of the 
disc space at L5-S1 that suggested chronic disc disease with 
changes of previous laminectomy noted at this level on the 
left, L4-5 disc space slightly, the rest of the disc spaces 
well maintained, and unremarkable sacroiliac joints.

Pursuant to the Board remand, the RO in November 1997 asked 
the veteran for information regarding a work related accident 
in 1978.  He was asked to authorize release of information 
from his employer at the time, and for any treatment prior to 
the 1978 injury and since late 1995.  He provided two signed 
authorization forms in January 1998 that did not identify the 
sources of information to be contacted and a signed statement 
in support of claim that contained no information other than 
personal identifier information.  In February 1998, the RO 
asked him to complete the forms in accordance with the 
instructions provided.  The next communication from the 
veteran was his April 1998 response to another inquiry from 
the RO in April 1998 concerning an unrelated issue.

On a VA examination in May 1998 the examiner stated that the 
veteran's claims file had been reviewed, and that the veteran 
reported having had occasional back pain in service but did 
not pay attention to it and had muscle spasms at the time.  
The examiner stated that the service medical records showed a 
normal examination in 1974 when the veteran complained of 
back pain and that there was no evidence that an X-ray had 
been taken.  

Further, the examiner noted that there was no evidence of 
back pian in the service and that muscle spasm was not 
substantiated by documentation in the claims file.  Regarding 
the veteran's statement that he was told he had disc disease 
prior to the disc herniation when seen at Touro Infirmary, 
the examiner reported that the Touro Infirmary records did 
not reveal any information as to degenerative disc disease 
prior to or after the injury, that there was no evidence of 
X-rays in those records and a myelogram indicated L5-S1 disc 
herniation.  

The examiner ordered X-rays that were read as showing 
moderate narrowing involving the L5-S1 interspace, 
unremarkable height of the other intervertebral disc spaces 
and vertebral bodies, and no other significant abnormalities.  
The diagnostic impression was, pertinently, degenerative disc 
disease of the lumbosacral spine and status post laminectomy 
and diskectomy of L5-S1, and repeat surgery due to scar 
tissue.  

In commenting on the question of whether there was any 
disability that was etiologically related to the incident of 
service, the examiner stated that review of the claims file 
did not reveal any repeat episodes of the veteran's back pain 
and that a 1977 replacement examination indicated a normal 
back examination and the veteran's statement that he was in 
good health.  The examiner also stated that after leaving the 
service the veteran worked until 1978 with no evidence of 
back problems or any treatment for the problems.  

A review of the Touro Infirmary records indicated back pain 
after an injury in Saudi Arabia, and there was no evidence 
available as to whether he had degenerative disc disease by 
that time.  The examiner opined that in the absence of any 
evidence of the veteran having any back problems it was not 
possible to differentiate if his disability due to back 
problems was associated with the service-connected incident 
in 1974, but that it was also not possible to say that it is 
not related except that he (the examiner) did not have any 
evidence that the veteran had continued problems of low back 
pain.  Thereafter, the examiner indicated that his discussion 
pertained to the degenerative disc disease and L5-S1 
laminectomy and diskectomy. 



Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a low back 
disability is not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information in the 
service medical records, the record of medical treatment 
after service and his recollections.  

The Board in 1997 may have given an indication or impression 
that the claim was well grounded by the development the RO 
was asked to complete.  However, there was evidence mentioned 
that would reasonably have been viewed as probative in the 
determination of well groundedness.  An examination was asked 
for at the time and was arguably premature and accorded more 
consideration than was due in the preliminary development 
under the circumstances.  The Board observes that the RO has 
obtained copies of numerous post service private treatment 
records and VA medical records and has made a diligent effort 
to obtain an adequate record.  The records that have been 
obtained are comprehensive and appear to cover a long period 
of post service treatment.

The RO did complete the actions requested and the Board has 
not been alerted to evidence probative in the determination 
of a well grounded claim that is likely available but that 
has not as yet been obtained.  



The veteran did not identify evidence sought by the Board 
although he was given two opportunities to fill out the 
authorization forms but for reasons unknown did not assist in 
the development of the claim.  The veteran was again advised 
of this in a supplemental statement of the case issued in 
July 1998.  He did not inform the RO that he had anything 
further to add to his claim.  Stegall v. West, 11 Vet. App. 
268 (1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the veteran asserted that he developed a chronic 
back disability due to injury he sustained during active duty 
and that he had low back problems though they were not 
complained of and that such disability was in evidence when 
he injured his low back in 1978.

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence is not sufficient to well 
ground the claim under the principles established in Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), as the veteran was 
found with no disorder of the low back at separation and 
seeks to link degenerative disc disease of the lumbar spine, 
a specific diagnosis, to service for which lay observation is 
not sufficient.

Consequently, the veteran's lay assertions, provided in 
writing and testimony, cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his 
lay assertions on a matter of medical causation, etiology or 
diagnosis would not be entitled to any favorable presumption 
in the well-grounded determination.  

The Board has carefully reviewed the record and must conclude 
that there has been no competent medical opinion offered that 
the veteran currently has a low back disability linked to 
service. The statement of a VA examiner in 1995 cannot be 
relied on as it is entitled to no greater probative weight 
than the evidence upon which it was based as it was 
undoubtedly the product of relied on history provided by the 
veteran.  Grover v. West, 11 Vet. App. 109, 112 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1995).

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, the 
veteran's claim for service connection must be denied as not 
well grounded.  The opinion of the VA examiner in 1998 is at 
best speculative in concluding a possible link to service 
where in evaluating the evidence against the veteran's 
recollections pointed to a medical record that contradicted 
the veteran's assertions.  Noteworthy are the examiner's 
comments regarding the content of the Touro Infirmary medical 
records and the service medical records.  Tirpak, 2 Vet. App. 
at 610.

The Board has noted the singular reference to back pain in 
service that was followed by two comprehensive examinations 
that reported a normal spine and included a medical history 
that did not mention recurrent back pain.  However, the Board 
is unable to overlook the extensive record of medical 
treatment in 1978 that does not report any back disorder 
during service linked to the veteran's low back disability at 
the time.  

There is a well-documented history of lower back problems 
after service that in the history reported are associated 
with an injury in 1978.  Specifically an examiner reported 
problems beginning at that time in recording the veteran's 
relevant medical history.  Nor did records of treatment from 
the late 1980's and after, report by history any back 
problems predating the 1978 injury.

The Board considered and denied the veteran's claim on a 
different ground from the RO, but the appellant has not been 
prejudiced by the decision.  The adjudication by the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the veteran has a lower 
burden to overcome in the event he should seek to reassert 
his claim should he obtain probative medical evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or likely available that would well ground the claim for 
service connection for a low back disability.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection for a low back 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).




The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a low back 
disability, VA has no duty to assist the appellant in 
developing his case.  The Board has addressed this argument 
as it was made previously to the Board by the representative 
in 1997 and incorporated by reference in a 1999 informal 
hearing presentation.



II.  Entitlement to a separate 
compensable evaluation of 10 percent for 
multiple service-connected disabilities 
evaluated as noncompensable under the 
criteria of 38 C.F.R. § 3.324.

Factual Background

The record shows that the RO in March 1995 granted service 
connection for hemorrhoids, a right eyebrow laceration scar 
and a left outer eye laceration scar and rated each 
noncompensable.  The veteran reported on his VA compensation 
application of having been a truck driver before he last 
worked in July 1992.

The Touro Infirmary medical records note pertinently in 1978 
a hospitalization for hemorrhoids at age 21.  The medical 
records received from Dr. Nichols report back pian complaints 
in 1988 and 1991 and mention in 1991 that the veteran had 
been working as a truck driver but that the belief was that 
he would be retrained to a non-manual labor occupation.  The 
records received from Dr. Creer mention in 1992 
hemorrhoidectomy by history and refer to the veteran's 
employment history. 

VA medical records in 1994 mention neck and low back pain 
complaints.  A VA examiner in 1995 recorded the veteran's 
history of back symptoms and mishaps and their effect on his 
employment.  There was no mention of complaints from service 
connected disabilities.  On reexamination in May 1998, it was 
noted that he had not worked in the last five years although 
he currently helped answering telephone calls at his wife's 
business place.  His subjective complaints did not include 
reference to any service-connected disability.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1 (1998).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation under 38 C.F.R. 
§ 3.324 is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
claim.  


The veteran recently clarified his intention to appeal the RO 
determination in 1995 on this issue.  There is a recent VA 
treatment record, he has been provided comprehensive VA 
medical examinations and other records have been obtained 
that provide a record that will allow for an informed 
determination at this time.

As the record shows, there are several service-connected 
disabilities but none is rated compensable, thus entitlement 
under § 3.324 is properly for consideration.  The record 
shows noncompensable ratings for hemorrhoids and residual 
laceration scars since service connection was established for 
each from the date of claim in 1994.  The record includes two 
recent comprehensive VA examinations and extensive private 
medical treatment records dating from the late 1970's wherein 
it is reported the veteran had a varied work history that was 
compromised by orthopedic disability, principally linked to 
the low back, and that he has apparently not been able to 
work for the past several years because of these disorders.  

Current subjective complaints are not attributed to any of 
the service-connected disabilities and the contemporaneous 
outpatient reports are unremarkable for any reference to 
problems linked to the service-connected hemorrhoids or 
scars.  The evidence shows substantial treatment for other 
disorders and reasonably supports a conclusion that the 
service-connected disabilities, though rated noncompensable, 
are not of such a character so as to clearly interfere with 
normal employability.  The record has been reviewed and does 
appear to offer any basis for a favorable determination as it 
does not contain evidence that the service-connected 
disabilities are of such character to clearly interfere with 
normal employability.  The veteran has not indicated that 
such evidence, in fact, exists.  Thus the preponderance of 
the evidence is against the claim.  


ORDER

The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for a low back 
disability, the appeal is denied.  

Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under the criteria of 38 C.F.R. § 3.324 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

